Citation Nr: 1114267	
Decision Date: 04/12/11    Archive Date: 04/21/11

DOCKET NO.  10-02 917	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manila, the Republic of the Philippines


THE ISSUE

Entitlement to payment from the Filipino Veterans Equity Compensation Fund.


ATTORNEY FOR THE BOARD

James G. Reinhart, Counsel


INTRODUCTION

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2010).  38 U.S.C.A. § 7107(a)(2) (West 2002).  

The Appellant alleges that he served in the Recognized Guerilla forces in service of the Armed Forces of the United States (USAFFE) during World War II.

This matter is before the Board of Veterans' Appeals (Board) on appeal of an May 2009 decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Manila, the Republic of the Philippines.  

Of note, the appellant initially filed a claim for VA non-service connected pension benefits in 2005, the RO denied that claim in January 2006, and the appellant perfected an appeal of that decision to the Board.  Prior to transfer of the appeal to the Board, in July 2007 he filed a written withdrawal of that appeal with the RO and hence, the appeal was withdrawn and is not before the Board.  38 C.F.R. § 20.204 (2010).  

In his January 2010 substantive appeal, the appellant requested a hearing before the Board.  In a June 2010 writing he withdrew that request.  


FINDING OF FACT

The Appellant had no service as a member of the Philippine Commonwealth Army, including in the recognized guerrilla forces in the service of the Armed Forces of the United States.


CONCLUSION OF LAW

The criteria for entitlement to payment from the Filipino Veterans Equity Compensation Fund have not been met. 38 U.S.C.A. § 501(a) (West 2002 & West Supp. 2009); American Recovery and Reinvestment Act § 1002, Pub. L. No. 111-5 (enacted February 17, 2009); 38 C.F.R. § 3.203 (2009).






REASONS AND BASES FOR FINDING AND CONCLUSION

The Appellant seeks a one-time payment from the Filipino Veterans Equity Compensation Fund under the American Recovery and Reinvestment Act of 2009, Pub. L. No. 111-5, Section 1002 (enacted February 17, 2009).

In order to qualify for the benefit, there must be affirmative evidence that the claimant is a "veteran" for the purpose of benefits administered by VA, which requires that the claimant have qualifying military service.

Section 1002(d) provides that a person is eligible for the payment if he or she had qualifying service which is service before July 1, 1946 in the organized military forces of the Government of the Commonwealth of the Philippines, while such forces were in the service of the Armed Forces of the United States, including among such military forces organized guerrilla forces; and was discharged or released from service under conditions other than dishonorable.

For the purpose of establishing evidence of service, VA may accept evidence of service submitted by a claimant, such as a DD Form 214, Certificate of Release or Discharge from Active Duty, or original Certificate of Discharge, without verification from the appropriate service department if the evidence meets the following conditions:  The evidence is a document issued by the service department; and the document contains needed information as to length, time and character of service; and in the opinion of the Department of Veterans Affairs the document is genuine and the information contained in it is accurate. 38 C.F.R. § 3.203(a).  When the claimant does not submit evidence of service or the evidence submitted does not meet the stated requirements, the VA will request verification of service from the service department. 38 C.F.R. § 3.203(c).  

Important for the appellant to understand, the findings of the U.S. service department verifying a person's service are binding on VA for the purpose of establishing service in the U. S. Armed Forces.  Duro v. Derwinski, 2 Vet. App. 530 (1992).

In April 2007, the RO received a reply from the National Personnel Records Center (NPRC) stating that the appellant has no service as a member of the Phillipine Commonwealth Army, including the recognized guerrillas, in the service of the U.S. Armed Forces.  In June 2010, the RO again requested verification of the appellant's alleged service.  Submitted with that request was  Form 23, dated January 29, 1946, a Certificate of Discharge from Philippine Commonwealth Army dated November 16, 1945, and Special Orders Number 188 dated November 13, 1945; documents that the appellant had submitted to the RO.  In September 2010, the NPRC replied that the appellant has no service as a member of the Philippine Commonwealth Army, including the recognized guerrillas, in the service of the U.S. Armed Forces.

The only other pertinent evidence, other than the appellant's letters, of record is February 1946 document in which "M.M.F." stated that he appellant was a corporal in "M" co. 3rd Bn. 21st Inf. and was with this unit when the unit was attached to the 63rd Inf. 6th Army Div., the 152nd Inf. 38th Army Div. and the 375th TCG - 5th Airforce.  This information is all listed on the Form 23 provided to the NPRC by the RO. 

None of these documents was issued by a U.S. service department.

The appellant has presented no evidence that meets the requirements of 38 C.F.R.  § 3.203(a) and the service department has verified that he did not have service which would qualify him for the benefit sought. VA is bound by that determination. Hence the appeal must be denied.  His own assertions do not meet the requirements of 38 C.F.R. § 3.203(a).  

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), VA has a duty to notify and assist claimants in substantiating a claim for VA benefits. 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2009).

Here, the threshold question, and indeed, the only question, is whether the appellant had qualifying service.  A letter was sent to the appellant in March 2007 informing him of the evidence pertinent to establishing that he had qualifying service.  VA has requested verification of his alleged service from the NPRC and has submitted to the NPRC the documents provided by the appellant.  The Board thus finds that VA has met its duties to notify and assist in this case.  

In summary, the preponderance of the evidence shows that the appellant did not have any service that would qualify him for payment from the Filipino Veterans Equity Compensation Fund.  His appeal must therefore be denied.  There is no reasonable doubt to be resolved in this case.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990); 38 U.S.C.A. § 5107(b) (West 2002); 38 C.F.R. § 3.102 (2010).

ORDER

The appeal is denied.  


____________________________________________
JOHN J. CROWLEY
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


